Peabody, J.
This is an action of debt to recover the balance of a tax assessed against the defendant for the year 1900.
A verdict for the plaintiff was directed by the presiding justice, and the defendant excepted on the grounds that neither the assessors nor the collector are shown to have been elected by ballot, that it does not appear that the collector gave a bond, and that the warrant to the collector is insufficient.
The first and third grounds of exception are expressly waived by the defendant’s counsel.
The second exception does not apply to this action which is brought directly by the town under R. S. (1883), c. 6, § 175. Rockland v. Ulmer, 87 Maine, 357.
The counsel raises a new point in his brief, namely, that the board of assessors which assessed the tax does not appear to have been elected at all. He relies upon the report of the town meeting introduced in evidence to show the election of a board identical in only two names out of the three with that which assessed the tax; that Whit-more, Bassett and Heath were elected assessors, and Whitmore, Bassett and Delano assessed the tax. Jordan v. Hopkins, 85 Maine, 159; Machiasport v. Small, 77 Maine, 109. This seeming defect in the assessment of the tax is not available to the defendant under his bill of exceptions. Harwood v. Siphers, 70 Maine, 464.

Exceptions overruled.